Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.  Applicant asserts that Aykroyd does not teach performing a comparison between the fabric type and the additives or determining an overriding treatment and/or ingredient priority, comparing the type of substrate with a wash liquid, determining conflicting data, and performing a conflict resolution.  However, Aykroyd teaches that the ingredient combination is based on fabric data (stain identity, para. 11) and its chemistries are provided for different wash loads (para. 26).  Aykroyd further teaches that a user has control to elect which additives to dispense and whether to dispense a particular additive (paras. 12, 30, 63).  It is clear from Aykroyd’s teaching that a comparison is made between fabric data and ingredient combinations since it teaches that ingredients are chosen based on a particular fabric’s characteristics.  One of ordinary skill in the art would have also recognized that automatically choosing ingredient combinations incompatible with fabric types is well-known and common in the art (e.g., it was well-known to avoid using oxidizing bleaches with incompatible fabrics).  The claimed “conflict resolution” is merely an inherent function of choosing an appropriate ingredient composition and/or combination that does not conflict with fabric data.  In other words, resolving a conflict is simply the process of choosing a combination that doesn’t create a conflict.  “Determining an overriding treatment” is an inherent part of the process of choosing an appropriate composition and/or combination (i.e. choosing a compatible treatment overrides choosing an incompatible treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711